—Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered February 27, 2001, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree and criminal impersonation in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and one year, unanimously modified, on the law, to the extent of vacating the conviction of criminal possession of a forged instrument in the second degree and remanding the matter for a new trial, and otherwise affirmed.
The court should have submitted the issue of venue to the jury, as duly requested by defendant (People v Greenberg, 89 NY2d 553, 556; People v Ribowsky, 77 NY2d 284, 291-292). Although this issue is irrelevant with regard to the conviction of criminal impersonation in the second degree because that crime as charged was a continuing offense which began in Kings County and continued into New York County, it constituted reversible error as to the conviction of criminal possession of a forged instrument in the second degree. With respect to that conviction, and unlike the criminal impersonation conviction, it does not appear from the instructions or by necessary implication from the verdict that the jury made a finding of proper venue (see People v Ribowsky, 77 NY2d at 292-294). The People’s remaining arguments in favor of affirmance of the forged instrument conviction are unpreserved and unavailing. Concur — Tom, J.P., Mazzarelli, Sullivan, Williams and Gonzalez, JJ.